Title: To George Washington from Brigadier General Charles Scott, 18 May 1779
From: Scott, Charles
To: Washington, George



Sir
Williamsburg [Va.] May 18th 1779

Your Excys favour of the 5th Instant Respecting the recruits marching to the Southward came to hand this day. Be assurd Sir that every attention that the nature of the Case will admit of, shall be paid, to Your instructions. but the arival of the enemy have so Totally deranged our affars with respect to Clothing the troops and indeed every other thing that it Will be impossable to say with any degree of Certainty when I shall be able to move them I have already wrote Your Excellency Repeatedly that the troops wear detaind for want of Cloths I cannot but still continue to mention it Being fearfull it might be thought that the Fault lay with me, however that difficulty Was like to be removed. but the arrival of the Enemy has thrown things in more confusion than before a Single Step was taken in colecting the Cloths. many of thim being sent from this & other places Chiefly by water, they are not all Yet arived at Fredricksburg. altho they have Been Sent off long enough to have gon ten times the Distance, I cannot suppose that they could have fallen into the Hands of the enemy, as they wear orderd off Several days before their arival, but am apprehensive that they have run up Some creek for security & god only knows when we shall be able to git them, as I make no doubt His Excy the Governor will give You the particulars respecting the enemys progress in this state. I would not wish To Trouble Your Excy with a Repetition of bad News However Least it Should Slip the Governors Memory, I murst inform Your Excy that a Small partie of not more than 70 or 80 from the best infermation that I can get Came up to Suffolk Set it on fire and immediatly returnd to portsmouth Burning almost every hous on the road without respect to Persons. we had in and near Suffolk about Five thousand Barrels of pork about two thirds of which we got away and is as Yet saved tho by no means out of danger. I have sent Colos. Lawson & parker over who has been very active in colecting the Militia in order to Cover the Stors & I am in hops that they may be Saved. during the whole of the enemys march to Suffolk or their return back to Portsmouth, they met with no opposition not even the fire of a Single gun, meeting with more Success than I am Shure they even hoped for, dose not leave a doubt with me that they will attempt Somthing of the kind on this Side the river & I have reasons to expect it will be this Night, & if so they will be Nearly as Successfull as on the other Side, for we Have but fiew men to oppose them and a large Propo[r]tion of them I am fearfull panick Struck However if they will favour us for one day more we Shall have in from Fredricksburg a Considerable number of the recruits, whom togather with what we now have, I have hopes of. at least covering our Most Valuable Stors. there are Various Accts Respecting the Strength of the enemy. they are Said [to] be from two to Six thousand, from what I have been able to Colect, I think there are about two thousand and not more, from every appearance Burning out the Inhabitance &c. I am led to believe that they dont mean to Stay with us Long, however that Much depends on their success which as Yet has Been very great, that togather with the Resolution of the assembly, has induced me to Call to our assistance (tho exceedingly fearful of gaining Your Excellencys Displeasure) Colo. Blands Regiment of Horse. Your Excellency Cannot but be Shure that I meant it for the Best and Should it be rong I hope for Your Excys Pardon. upon examining the List of officers I find a number of those mentiond have already or Shortly will resign, I therfore Shall be very Short of offi⟨cers⟩ if in that case Your Excy Should think proper to send any More officers. I should be extreamly happy to Have with me Mr William Kelly a Lt & adjutant of the fourth Regt he is Cleaver at business & would be of great use to me I am Your Excys Obt Servant
Chs Scott
        P.s. Inclosed Your Excy has a Copy of the Resolution of Both Houses.
 